Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Independent claim 8 recite “A tangible computer readable storage medium comprising instructions that, when executed, cause a machine to” that are normally would fall with the statutory subject matter. In light of the specification, there exists within the scope of the claim an embodiment in which where “medium” can be a signal or carrier wave since the specification does not exclude medium from signal or carrier wave (par. 0046-0047).  While paragraph 0047 does suggest exclude propagation signal and transmission media, the exclusion reference only to “non-transitory computer readable medium”.  Thus, the specification failed to excludes “computer readable storage medium” as being propagation signal and transmission media. It is noted that the term “tangible” does not excludes propagation signal.  Since a carrier wave or signals are considered physical phenomena that are not within the statutory categories of 35 USC 101 (i.e., process, machine, manufacture, or composition of matter), the scope of the claim includes an ineligible embodiment.  Lack of exclusion of an ineligible embodiment within the scope of the claim requires a 101 rejection. Claims rejection maybe overcome by reciting “non-transitory computer readable medium”.

Allowable Subject Matter
Claims 1-7 and 15-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
April 9, 2021